Citation Nr: 9914886	
Decision Date: 05/26/99    Archive Date: 06/07/99

DOCKET NO.  94-44 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased rating for major depression, 
currently rated as 30 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fetty, Associate Counsel





INTRODUCTION

The veteran had active service from March 1943 to December 
1943. 

This appeal arises from September 1993 and later rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in New York, New York that denied a claim for an 
increased evaluation for service-connected major depression, 
which has been rated as 30 percent disabling during the 
entire appeal period.  The veteran has appealed to the Board 
of Veterans Affairs (Board) for favorable resolution of the 
claim.

In November 1996, the Board remanded the case to the RO for 
additional development.  After the requested development was 
completed, the RO continued the 30 percent rating and 
returned the case to the Board.


REMAND

The veteran underwent a VA psychiatric examination in 
September 1998.  The psychiatrist concluded that the veteran 
was not employable due to severe impoverished functioning 
produced by his service-connected psychiatric disorder.  The 
examiner noted that there was no clear evidence of organicity 
based on the one interview with the veteran, but that this 
conclusion was not absolute.  The report of the veteran's VA 
psychiatric examination in January 1994 notes the presence of 
organic mental disorder, not otherwise specified, mild.  The 
overall evidence leaves the Board uncertain as to the 
severity of the veteran's service-connected psychiatric 
disability.  The duty to assist the veteran in the 
development of facts pertinent to his claim includes 
providing him a thorough and contemporaneous medical 
examination that takes into account prior medical evaluations 
and treatment.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).

The evidence also shows that the veteran receives continuous 
ongoing VA treatment for his service-connected psychiatric 
disability.  The reports of this treatment should be 
associated with the record.  Murincsak v. Derwinski, 2 Vet. 
App.  363 (1992).


In view of the above, the case is REMANDED to the RO for the 
following action:

1.  VA reports of the veteran's 
psychiatric treatment since December 1998 
should be obtained and included in the 
claims folder.

2.  The veteran should be scheduled for a 
VA psychiatric examination to determine 
the severity of his service-connected 
psychiatric disability.  All indicated 
studies to determine whether the 
veteran's impoverished functioning is due 
to the service-connected psychiatric 
disability or a non-service-connected 
organic mental disorder should be 
performed.  The examiner should give a 
fully reasoned opinion as to the severity 
of the veteran's major depression and 
delineate the specific findings 
attributable to this condition.  In order 
to assist the psychiatrist in providing 
the requested information, the claims 
folder must be made available to him or 
her and reviewed prior to the 
examination.

3.  After the above development, the RO 
should review the claim.  If action 
remains adverse to the veteran, an 
appropriate supplemental statement of the 
case should be sent to him and his 
representative.

The veteran and his representative should be afforded an 
opportunity to respond before the case is returned to the 
Board.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	RICHARD V. CHAMBERLAIN
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










